“Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 19-24 are currently pending.
Applicant's reply to the Restriction request, dated January 28, 2022, has been received. By way of this reply, Applicant has elected, without traverse, the species of CAR-T cells as immune effector cells, and the species of CD135 as the species of target antigen.
Upon further consideration, the election of species requirement to the species of cancer antigen is hereby withdrawn. It is noted that the species election of CAR-T cells as immune effector cells is still in effect.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2022.
Claims 19-20 and 22-24 are currently under examination, drawn to methods of immunotherapy comprising administering CAR-T cells.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hinrichs (Nature Biotechnology, Volume 31, No. 11, October 20, 2013, pp. 999-1008, cited in IDS) in view of Holt (Nature biotechnology 28, 839-847) and Mohler (WO2016011210A2).

The instant claims differ from the prior art in that Hinrichs does not teach gene editing of a non-target hematopoietic cell subpopulation of the patient to delete the gene encoding the target antigen and obtaining progeny of the gene-edited cells, wherein as a result of said gene-editing the target antigen is not expressed by cells of the progeny cell population.
Holt teaches the use of gene editing with zinc-finger nucleases to disrupt CCR5 in human CD34+ hematopoietic stem/progenitor cells (HSPCs), and that CCR5 deleted cells are resistant to HIV infection (e.g. abstract and page 839). Holt further teaches that such modified HSPCs are capable of multi-lineage engraftment (e.g. Figure 1), the progeny of such cells continues to produce cells which also have disruption in CCR5 (e.g. Table 1), and that mice treated with the above modified cells displayed resistance to HIV infection; specifically, the maintenance of normal cell populations despite HIV challenge (e.g. Figure 3), and that the above modified cells were selected for due to pressure from HIV infection (e.g. Figure 4).
Mohler teaches that antigen-specific T cells that target antigens also expressed by such cells can induce fratricide killing of the cells (e.g. para. 0032). Mohler further teaches that by repressing the specific antigen in the immune cell, fratricide killing of the immune cells 
Mohler also teaches that repression of the target antigen on off-target cells may be accomplished by deletion of the gene encoding said antigen (e.g. para. 0035, also see claim 1). More specifically, Mohler teaches that when an antigen is recognized by a CAR, the above gene disruption prevents or reduces the likelihood of the CAR from binding to cells that lack said antigen (e.g. para. 0031 and 0037).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Hinrichs teaches that alterations in cancer epitope patterns can prevent off-target ACT side effects resulting from the death of healthy cells, Holt teaches that disruption of a cellular target under selective pressure by gene editing of HSPCs prevents these cells from death, and Mohler teaches that deletion of the target antigen of a CAR from off-target cells prevents killing of said cells by CAR-expressing cells targeting said antigen. Since Holt teaches that such gene editing can protect HSPCs, it follows that a similar disruption of a cancer antigen on healthy cells may protect these tells from being recognized by CAR-T treatment targeted to said cancer antigen, according to the teachings of Mohler. Specifically, Mohler gives guidance to delete the gene that would normally express an antigen that is targeted by a CAR in order to prevent off-target killing of healthy cells expressing said antigen. Furthermore, Hinrichs teaches that CAR-T cells target only the relevant cancer agent of interest with high specificity (e.g. page 999), and Hinrichs also teaches that autoimmune toxicities result when critical normal tissues .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-20 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, and 11 of U.S. Patent No. 10,201,606 and claims 1-5 and 11 of U.S. patent 11,033,619 in view of Holt.
The instant claims are drawn to a method for immunotherapy, comprising administering a combination of immune effector cells modified to express a chimeric recombinant antigen-recognizing receptor (CAR) and non-target hematopoietic cells gene-edited to not express the target antigen of said CAR.

(a) obtaining a population of immune effector cells,
wherein the immune effector cells are derived from cells of the patient or an allogeneic effector cell donor and modified to express a chimeric recombinant antigen-recognizing receptor (CAR) that binds an extracellular epitope of a target antigen,
wherein the target antigen is a cell surface antigen expressed on target cells and on cells of a non-target hematopoietic cell subpopulation of the patient;
(b) obtaining cells of the non-target hematopoietic cell subpopulation from the patient or an allogeneic cell donor;
(c) producing a progeny cell population from the non-target hematopoietic cell subpopulation by a process that comprises gene-editing the cells obtained in step (b) and obtaining progeny of the gene-edited cells, wherein said gene-editing results in expression of an altered form of the target antigen by cells of the progeny cell population,
wherein the altered form of the target antigen has at least one amino acid substitution or deletion in the extracellular epitope bound by the CAR, wherein the CAR has lower binding affinity to the altered form of the target antigen compared with the target antigen expressed on the immune effector cells obtained in step (a);
(d) administering the immune effector cells and cells of the progeny cell population to the patient.
(claim 1 of the '619 patent).

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since the '606 and the '619 patents both teach that an altered form of the target antigen abrogates binding of the CAR, and Holt teaches that complete disruption of the surface antigen of interest also prevents the cell's recognition by binding molecules which target said antigen, in the case of Holt, HIV and CCR5. Following the teachings of Holt, it is apparent that HSPCs can be edited to not express certain types of surface antigens, and these edited cells persist when challenged under selective pressure, for example, HIV infection which targets CCR5. Together, these teachings suggest editing HSPCs to not express a cancer antigen of interest, which may then be targeted by an autologous T cell expressing a CAR against said cancer antigen. Such a method would naturally solve the problem of off-target ACT described by the '606 and the '619 patents. As such, the claims in the '606 and the '619 patents would render the instant claims obvious.

Claims 19-20 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-11, 14-15, and 18 of copending Application No. 17/318,914 in view of Holt. 
This is a provisional nonstatutory double patenting rejection.
The instant claims are drawn to a method for immunotherapy, comprising administering a combination of immune effector cells modified to express a chimeric recombinant antigen-recognizing receptor (CAR) and non-target hematopoietic cells gene-edited to not express the target antigen of said CAR.
The '914 application claims a product combination that is configured for removing target cells from a subject, wherein the combination comprises the following: (a) a first cell population containing immune effector cells that express on their surface a recombinant antigen-recognizing receptor that specifically recognizes and binds a target antigen that is present on the target cells in the subject and on at least some blood cells in the subject that are not target cells, wherein binding of the immune effector cells to the target antigen on the target cells results in removal of a plurality of the target cells; and (b) a second cell population containing hematopoietic cells that have a gene that encodes a form of target antigen that is different from the form of the target antigen that is present on the target cells, whereby blood cells that are progeny of the hematopoietic cells that express the target antigen will express it in the different form, wherein the different form of the target antigen is resistant to recognition by the antigen-recognizing receptor that is expressed by the first cell population (claim 1).
While the '914 application does not claim deleting the target antigen of the CAR, Holt teaches the use of gene editing with zinc-finger nucleases to disrupt CCR5 in human CD34+ 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since the '914 application teaches that an altered form of the target antigen abrogates binding of the CAR, and Holt teaches that complete disruption of the surface antigen of interest also prevents the cell's recognition by binding molecules which target said antigen, in the case of Holt, HIV and CCR5. Following the teachings of Holt, it is apparent that HSPCs can be edited to not express certain types of surface antigens, and these edited cells persist when challenged under selective pressure, for example, HIV infection which targets CCR5. Together, these teachings suggest editing HSPCs to not express a cancer antigen of interest, which may then be targeted by an autologous T cell expressing a CAR against said cancer antigen. Such a method would naturally solve the problem of off-target ACT described by the '914 application. As such, the claims in the '914 application would render the instant claims obvious. 
Neither the instant nor the reference application was filed as a divisional application of one another, and therefore, the “safe harbor” provision of 35 U.S.C 121 does not apply in this situation.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/DANIEL E KOLKER/            Supervisory Patent Examiner, Art Unit 1644    


/GARY JONES/            Director, Technology Center 1600